Case 8:20-cv-01665-KKM-AAS Document 50-1 Filed 01/19/21 Page 1 of 15 PageID 415




        EXHIBIT A
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page12ofof14
                                                                    15PageID
                                                                       PageID988
                                                                              416




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


 CHRISTOPHER RHODES,

                      Plaintiff,

 v.                                                      Case No: 6:20-cv-927-Orl-40EJK

 EMBRY-RIDDLE AERONAUTICAL
 UNIVERSITY, INC.,

                      Defendant.
                                          /

                                          ORDER

         This cause comes before the Court on Defendant’s Dispositive Motion to Dismiss

 the Amended Complaint (Doc. 37 (the “Motion”)). Plaintiff responded in opposition. (Doc.

 41). Each party has also submitted notices of supplemental authorities. (See Docs. 45–

 47). Upon consideration, the Motion is due to be denied.

 I.      BACKGROUND

         This breach of contract action arises out of Defendant Embry-Riddle University’s

 response to Coronavirus Disease 2019 (“COVID-19”). During the spring 2020 academic

 term, Plaintiff was enrolled as a full-time undergraduate student and registered for live

 classes at Embry-Riddle’s Daytona Beach campus. (Doc 32, p. 14). 1

         The COVID-19 pandemic first reached the United States in January 2020. Within

 two months, infection rates had spiked to alarming numbers. On March 13, the president


 1    Embry-Riddle students enroll in one of four campuses—Daytona Beach, Florida;
      Prescott, Arizona; Asia; or Worldwide & Online. (Doc. 32, ¶ 23). Defendant advertises
      that the Worldwide & Online “campus” allows students to “earn an Embry-Riddle
      degree from the convenience of [their] home[s] using our state-of-the-art Online
      Learning Technology” (Id.).
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page23ofof14
                                                                    15PageID
                                                                       PageID989
                                                                              417




 officially declared that COVID-19 had become a national emergency. 2 In response, many

 educational institutions, including Defendant, began adopting policies to reduce

 transmissions of the virus, curb infection rates, and “flatten the curve.”

        Throughout the month of March, Defendant made several policy changes in

 response to the pandemic. On March 13—the same day as the national emergency

 declaration—Defendant announced that most classes would transition from in-person to

 online instruction. (Id. at p. 15). The following week, Defendant announced that all classes

 would be taught remotely and all large gatherings would be canceled until at least the end

 of the spring 2020 semester. (Id. at p. 16). A week later, all community gathering spaces

 and laboratories were closed, student access cards were deactivated, and dining halls

 became limited to take-out. (Id.). Two days later, Defendant closed student residence

 halls. (Id.). These changes remained in effect through the end of the summer 2020

 academic term.

        According to Plaintiff, he contracted with Defendant to receive live, on-campus

 instruction and access to campus facilities during the spring 2020 academic term in

 exchange for his payments of tuition and related fees. (Id. at p. 1). Based on this contract,

 Plaintiff alleges that Defendant’s decision to close its campus and move classes online

 was a breach of contract. (Id. at p. 23 (“Count I”)). In the alternative, Plaintiff alleges that

 Defendant would be unjustly enriched if it retained the full value of his tuition and fees.

 (Id. at p. 26 (“Count II”)). Plaintiff’s Amended Complaint seeks relief on behalf of himself

 and a class of similarly situated Embry-Riddle students. (Id. at p. 1). Defendant now

 moves to dismiss. (Doc. 37).



 2   Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 18, 2020).



                                                2
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page34ofof14
                                                                    15PageID
                                                                       PageID990
                                                                              418




 II.      STANDARD OF REVIEW

          A complaint must contain “a short and plain statement of the claim showing that

 the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(1). Thus, in order to survive a motion

 to dismiss made pursuant to Rule 12(b)(6), the complaint “must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is plausible on its face when the plaintiff “pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. Courts are generally limited to the four corners of a complaint,

 see St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002), but they may

 also consider attached exhibits and documents referred to in the complaint that are

 central to the claim, see Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir.

 2009).

          Though a complaint need not contain detailed factual allegations, mere legal

 conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

 at 555. Moreover, courts are “not bound to accept as true a legal conclusion couched as

 a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal

 conclusions can provide the framework of a complaint, they must be supported by factual

 allegations.” Iqbal, 556 U.S. at 679. Courts must also view the complaint in the light most

 favorable to the plaintiff and must resolve any doubts as to the sufficiency of the complaint

 in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

 curiam).




                                               3
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page45ofof14
                                                                    15PageID
                                                                       PageID991
                                                                              419




           In sum, courts must (1) ignore conclusory allegations, bald legal assertions, and

 formulaic recitations of the elements of a claim; (2) accept well-pled factual allegations as

 true; and (3) view well-pled allegations in the light most favorable to the plaintiff. Iqbal,

 556 U.S. at 67.

 III.      DISCUSSION

           The facts of this case—like the coronavirus itself—are novel. The underlying law

 is not. Indeed, the Motion can be decided by resort to Florida’s well-established legal

 principles. 3 The Court addresses Defendant’s arguments in turn.

           A.     The Academic Deference Doctrine does not give Universities
                  Unbounded Discretion to Avoid Contractual Obligations

           Defendant begins by arguing that “[c]onsiderations of profound importance

 counsel restrained judicial review of the substance of academic decisions.” Regents of

 Univ. of Mich. v. Ewing, 747 U.S. 214, 225 (1985). Courts have a “responsibility to

 safeguard [educational institutions’] academic freedom.” Id. at 226. Commensurate with

 this freedom is an institution’s autonomy to determine what may be taught and “how it

 shall be taught.” Sweezy v. State of N.H. by Wyman, 354 U.S. 234, 263 (1957)

 (Frankfurter, J., concurring). From there, Defendant argues that Courts may not “second-

 guess a university’s decision making in the realm of academic instruction.” (Doc. 37, p.

 7). Thus, Defendant asserts a right to “unilaterally” modify the format of classes,

 regardless of its existing contractual obligations. (Id.). The Court disagrees.

           At the outset, the Court is not convinced that the academic deference doctrine

 even applies to the present case. The case law consistently frames the issue as one of


 3      As a diversity action, Florida law applies. Pendergast v. Sprint. Nextel Corp., 592 F.3d
        1119, 1132 (11th Cir. 2010).




                                                 4
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page56ofof14
                                                                    15PageID
                                                                       PageID992
                                                                              420




 institutional competence—a university is best equipped to manage its academic affairs,

 so it must be afforded “broad discretion when it exercise[s] its academic judgment.” Jallali

 v. Nova. Se. Univ., Inc., 992 So. 2d 338, 344 (Fla. 4th DCA 2008) (emphasis added).

 Accordingly, courts decline to entertain breach of contract actions where “[t]he claim

 requires the factfinder to enter the classroom and determine whether or not the judgments

 and conduct of professional educators were deficient.” Paladino v. Adelphi Univ., 254

 N.Y.S.2d 868, 873 (N.Y. App. Div. 1982).

        In contrast, however, courts have supported breach of contract actions where

 universities fail to perform specific contractual obligations, provided that such claims do

 not require judicial review of an academic evaluation. 4 As explained by the Seventh

 Circuit:

               In these cases, the essence of the plaintiff's complaint would
               not be that the institution failed to perform adequately a
               promised educational service, but rather that it failed to
               perform that service at all. Ruling on this issue would not
               require an inquiry into the nuances of educational processes
               and theories, but rather an objective assessment of whether
               the institution made a good faith effort to perform on its
               promise.

 Ross, 957 F.2d at 417.




 4   See, e.g., Ross v. Creighton Univ., 957 F.2d 410 (7th Cir. 1992) (university reneged
     on its commitment to provide student-athletes with specific tutoring services); Andre
     v. Pace University, 655 N.Y.S.2d 277 (1996) (university failed to deliver the basic
     computer programming course promised); Elliot v. Univ. of Cincinnati, 730 N.E.2d.
     996 (Ohio Ct. App.1999) (committee of professors conducting the plaintiff’s oral
     examination was composed of four members instead of five, as mandated by the
     student bulletin and handbook); Zumbrun v. Univ. S. Cal., 101 Cal. Rptr. 499 (1972)
     (Cal. Ct. App. 1972) (professor declined to give lectures and final exam, and all
     students received a grade of “B”); see also Wickstrom v. N. Idaho Coll., 725 P.2d 155
     (Idaho 1986) (suggesting that breach of contract action could lie where a course failed
     to present the materials explicitly promised).



                                              5
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page67ofof14
                                                                    15PageID
                                                                       PageID993
                                                                              421




        Consider the following illustration: a university decides to stop offering astronomy

 classes in favor of astrology classes. Such curriculum-based decisions would fall squarely

 within the ambit of academic freedom, so courts should defer to the university’s

 independent assessment of each field’s relative intellectual merits. 5 But imagine students

 had already enrolled in, paid for, and begun taking an astronomy class when the university

 began teaching them astrology instead. In a breach of contract action predicated on the

 university’s failure to provide the agreed-upon instruction, the virtues of astronomy over

 astrology would be irrelevant. Instead, the inquiry would be more straightforward: Did the

 students get what they bargained for? 6

        In this case, Plaintiff does not seek judicial review of an academic judgment.

 Neither Plaintiff (nor the Court, for that matter) challenge the educational merits of

 Defendant’s decision to move classes online during a global pandemic. In fact, the Court

 emphatically believes that Defendant made the right choice. But that’s beside the point.

 The focus of this case is simply whether Defendant promised something it later failed to

 deliver. To answer that question, the Court need not wade into the nuances of educational

 or public health policy, but rather make an objective assessment of whether Defendant




 5   Indeed, this hypothetical aligns with the cases cited by Defendant, which simply stand
     for the proposition that courts should defer to universities’ changes to curriculum or
     degree requirements. See Mahavongsanan v. Hall, 529 F.2d 448 (5th Cir. 1976);
     Jallali, 992 So. 2d 338.
 6   See also Paladino, 254 N.Y.S.2d at 873 (“[If] a private school were simply to accept a
     student's tuition and thereafter provide no educational services, an action for breach
     of contract might lie. Similarly, if the contract with the school were to provide for certain
     specified services, such as for example, a designated number of hours of instruction,
     and the school failed to meet its obligation, then a contract action with appropriate
     consequential damages might be viable.”).



                                                6
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page78ofof14
                                                                    15PageID
                                                                       PageID994
                                                                              422




 failed to perform on a promise to provide students with in-person instruction and access

 to campus facilities.

        Accordingly, the Court holds that the academic deference doctrine does not

 prevent judicial inquiry into a university’s breach of specific contractual obligations that

 are unrelated to educational considerations. While Defendant should be given the widest

 possible latitude for determining what and how to teach, its students remain entitled to

 the benefit of their bargain.

        B.     Plaintiff’s Breach of Contract Claim is not an Educational Malpractice
               Claim

        Defendant next argues, “At its core, Plaintiff’s [Amended] Complaint is premised

 on the value of the academic instruction he received, for which he got academic credit.

 His theory, that the temporary transition to an online learning format is inferior to the in-

 person instruction he previously received, is not actionable as a matter of law.” (Doc. 37,

 p. 8) (internal citations omitted). To be sure, educational malpractice claims are “not

 cognizable under Florida law.” Rohn v. Palm Beach Cnty. Sch. Bd., No. 11-81408-CIV,

 2012 WL 6652940, at *3 (S.D. Fla. Dec. 21, 2012). According to Defendant, Plaintiff’s

 breach of contract and unjust enrichment claims are actually just educational malpractice

 claims in disguise, so the Amended Complaint should be dismissed. Defendant is

 incorrect for two reasons.

        First, “[T]he party who brings a suit is master to decide what law he will rely upon.”

 The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25 (1913). “[I]t is not left to

 [d]efendants to decide how [p]laintiffs’ claims should be pled.” Taylor Newman Cabinetry,

 Inc. v. Classic Soft Trim, Inc., 6:10-cv-1445, 2010 WL 4941666, at *7 (M.D. Fla. Nov. 3,




                                              7
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page89ofof14
                                                                    15PageID
                                                                       PageID995
                                                                              423




 2010). In keeping with these principles, the Court rejects Defendant’s attempt to recast

 Plaintiff’s Amended Complaint under a legal theory he does not pursue.

        Second, the characterization of Plaintiff’s Amended Complaint as alleging

 educational malpractice is wrong. As discussed, Plaintiff’s claims do not require judicial

 inquiry of the educational value of online classes or the academic adequacy of those

 offerings. Instead, the essence of Plaintiff’s claims is that he contracted for in-person

 classes and received online classes instead—a paradigmatic contract claim. See also

 Salerno v. Fla. So. Coll., No. 8:20-cv-1494, 2020 WL 5583522, at *5 (M.D. Fla. Sept. 16,

 2020) (“[T]he Court underscores that this case is not about the quality of the College’s

 education. . . . This case is simply about an alleged promise to provide in-person learning

 that was allegedly breached”).

        Accordingly, the Court declines to dismiss Plaintiff’s Amended Complaint based

 on a cause of action he does not plead.

        C.     Plaintiff States a Claim for Breach of Contract

        To state a claim for breach of contract in Florida, Plaintiff must establish three

 elements: (1) the existence of a valid contract, (2) a material breach, and (3) damages

 resulting from the breach. Gaines v. Robinson Aviation (RVA), Inc., No. 6:14-cv-391, 2014

 WL 6882934, at *3 (M.D. Fla. Dec. 4, 2014).

        In Florida, a student’s relationship with a private university is “solely contractual in

 character.” Sirpal v. Univ. of Miami, 509 F. App’x 924, 929 (11th Cir. 2013) 7 (quoting




 7   “Unpublished opinions are not controlling authority and are persuasive only insofar as
     their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
     1345 (11th Cir. 2007).




                                               8
Case
 Case8:20-cv-01665-KKM-AAS
       6:20-cv-00927-PGB-EJK Document
                              Document50-1
                                       49 Filed
                                           Filed01/14/21
                                                01/19/21 Page
                                                         Page910
                                                               ofof
                                                                 1415
                                                                    PageID
                                                                      PageID
                                                                           996
                                                                             424




  Jallali, 992 So. 2d at 342). The terms of a student’s contract with the university “may be

  derived from university publications such as the student handbook and catalog.” Id. Such

  publications are terms of an “implied-in-fact contract” rather than an express contract.

  Sharick v. Se. Univ. of Health Sci., Inc., 780 So. 2d 136, 138 (Fla. 3d DCA 2000).

  Accordingly, courts recognize “the proposition that a student handbook or publication can

  create contractual obligations on the part of [the] university that are not necessarily limited

  to the ‘service’ of providing a college degree.” Orzechowitz v. Nova Se. Univ., No. 13-

  62217-CIV, 2014 WL 1329890, at *3 (S.D. Fla. 2014).

         Another court within this district applied these principles to deny a nearly identical

  breach of contract claim. Salerno, 2020 WL 5583522, at *5. The court explained:

                The crux of the College's motion [to dismiss] is that the
                amended complaint does not identify a specific contractual
                provision that establishes that the College had an obligation
                to provide “in-person educational services” for the entire
                Spring 2020 semester. The Court disagrees based on its
                careful review of the amended complaint. Throughout the
                amended complaint, [the plaintiff] alleges that the College's
                publications clearly implied that courses would be conducted
                in-person. The College's materials also touted its many
                resources and facilities—all of which were located on the
                campus thereby implying in-person participation. These
                allegations are sufficient at this early stage, especially
                because Florida law recognizes that the college/student
                contract is typically implied in the College's publications. In
                other words, this is not a typical contract situation where there
                is an express document with delineated terms that a plaintiff
                can reference. It is more nebulous.

  Id. The same analysis applies here. The Amended Complaint is replete with specific

  references to Defendant’s publications and related materials that imply a contract for on-




                                                9
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page10
                                                              11ofof14
                                                                     15PageID
                                                                        PageID997
                                                                               425




  campus instruction and services. (See, e.g., Doc. 32, ¶¶ 21–57, 108–115). 8 These

  allegations are more than sufficient to survive a motion to dismiss.

         Defendant disavows any contractual obligations beyond the provision of academic

  credits in exchange for tuition. According to Defendant, that is the full extent of its contract

  with students, and “[a]ny other ‘experiential’ component, such as the ‘rich and robust

  social experience students can expect from an on-campus education,’ is simply not part

  of the education contract.” (Doc. 37, p. 16) (internal citations omitted). Instead, the

  “intangible learning benefits” derived from campus life “are not acquired through a tuition-

  related contract; instead, they are free, tangential benefits that coincide with a campus

  education.” (Id. at p. 13). But this assertion is belied by Defendant’s tuition and fee

  structure. The on-campus experience is far from “free”—Embry-Riddle students pay

  “nearly four times the tuition, as well as more in fees, to accept the University’s offer to

  attend in-person classes at one of Embry-Riddle’s physical campuses instead of seeking

  the cheaper online-only option.” (Doc. 41, p. 16) (citing Doc. 32, ¶¶ 31, 68, 109). Surely

  those on-campus students are paying for something. Therefore, the Court rejects

  Defendant’s argument that it “neither charges nor does Plaintiff pay for” anything beyond

  academic credits. (Doc. 37, p. 17).

         Defendant makes a similar argument that “the [Amended] Complaint is silent with

  respect to any contractual damages allegedly suffered by Plaintiff as a result of lost on-



  8   Defendant characterizes its statements as mere puffery. “For example, Plaintiff’s
      reference that the University ‘offers a first-rate education’ or ‘gorgeous residential
      campuses’ cannot be the basis of Plaintiff’s contract claim.” (Doc. 20, p. 27). While the
      gorgeousness of a residential campus may be too subjective to be actionable, the
      existence of a residential campus is a statement of fact. The Court rejects this
      argument.




                                                10
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page11
                                                              12ofof14
                                                                     15PageID
                                                                        PageID998
                                                                               426




  campus experiences between March and May 2020 during the global pandemic.” (Doc.

  37, p. 14). 9 In other words, Plaintiff’s damages are de minimus because he still received

  academic instruction (albeit in a different format) and course credit. The Court disagrees.

  Following Defendant’s logic, a theatergoer who paid to see Hamilton on Broadway would

  suffer no damages if the theater shut down, kept his money, and allowed him to watch a

  recording of Hamilton on Disney+. The two experiences are simply not the same and,

  therefore, have different values. Neither the theatergoer nor Plaintiff should be required

  to accept less than what they bargained for.

         Thus, the Court holds that Plaintiff has adequately pled a breach of contract claim.

         D.     Unjust Enrichment

         Under Florida law, unjust enrichment claims require that: (1) the plaintiff conferred

  a benefit on the defendant; (2) the defendant knows of the benefit and voluntarily accepts

  and retains it; and (3) the circumstances are such that it would be inequitable for the

  defendant to retain the benefit. See Duty Free World v. Miami Perfume Junction, Inc., 253

  So. 3d 689, 693 (Fla. 3d DCA 2018). Here, Plaintiff alleges that: (1) he conferred a benefit

  on Defendant (i.e., tuition and fees); (2) Defendant was aware of, accepted, and retained



  9   Defendant also points out that Plaintiff received a scholarship worth approximately
      one-third of his tuition and fees, the implication being that Plaintiff cannot recover
      damages because Defendant has already been so “generous.” (Doc. 37, p. 14).
      Perhaps this would be true if Plaintiff had received a full scholarship, but Plaintiff only
      received a partial scholarship—he still paid $12,000 for the spring 2020 term. (Id. at
      p. 3). Defendant points to no authority suggesting that plaintiffs lose the ability to sue
      when they drive a hard bargain or purchase a product at a discount.

      Relatedly, Defendant appears to argue that Plaintiff cannot allege that he “personally
      paid” for any of his tuition or fees because he paid using student loans. (Id. at p. 4).
      As Plaintiff correctly responds, Defendant’s argument suggests that consumers who
      use credit cards or purchase homes with mortgages lose standing to assert contract
      claims. That is, of course, not the law.



                                                11
Case
 Case8:20-cv-01665-KKM-AAS
      6:20-cv-00927-PGB-EJK Document
                            Document50-1
                                     49 Filed
                                         Filed01/14/21
                                               01/19/21 Page
                                                         Page12
                                                              13ofof14
                                                                     15PageID
                                                                        PageID999
                                                                               427




  his tuition and fees payments; and (3) it would be inequitable for Defendant retain all of

  those payments after closing its campus. (Doc. 32, ¶¶ 131–38).

         Defendant first challenges Plaintiff’s unjust enrichment claim because such claims

  are incompatible with breach of contract claims. (Doc. 37, p. 22). “It is well settled in

  Florida that . . . a plaintiff cannot pursue a quasi-contract claim for unjust enrichment if an

  express contract exists concerning the same subject matter.” Wiand v. Wells Fargo Bank,

  N.A., 86 F. Supp. 3d 1316, 1332 (M.D. Fla. 2015). However, Defendant vehemently

  disputes the existence of a contract for on-campus education and related services. Where

  parties dispute the existence of an underlying contract, dismissal of Plaintiff’s unjust

  enrichment claim is premature. See Salerno, 2020 WL 5583522, at *5 (holding the same

  in a similar COVID-19 case). Even more important, courts consistently allow plaintiffs to

  allege alternative claims. Id. (collecting cases). Accordingly, Plaintiff may plead both

  breach of contract and unjust enrichment claim at this stage of litigation.

         Defendant also argues that Plaintiff derived a “substantial benefit” from his

  payment of tuition and fees. (Doc. 37, p. 24). Defendant’s primary supporting authority for

  this proposition is Alvarez v. Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d 1334, 1341

  (S.D. Fla. 2012). In Alvarez, the plaintiffs were cruise ship passengers who suffered a

  “terrible and totally avoidable ordeal” when the defendant temporarily misplaced their

  luggage. Id. at 1336. “The gravamen of the complaint [was that the plaintiffs] spent

  approximately seven or eight hours without luggage and, upon discovering their suitcases

  onboard, were forced to carry their own bags to their state room, which was on the same

  floor as the unattended luggage.” Id. The court denied the plaintiffs’ unjust enrichment

  claim because they “derived a substantial benefit from [their] payment”—namely, they




                                                12
Case
Case8:20-cv-01665-KKM-AAS
     6:20-cv-00927-PGB-EJK Document 50-1
                                    49 Filed
                                         Filed
                                             01/14/21
                                               01/19/21Page
                                                        Page1314
                                                               ofof
                                                                 1415
                                                                    PageID
                                                                      PageID
                                                                           1000
                                                                             428




  “remained on board the ship for the duration of the cruise which is, presumably, the benefit

  of a contract for passage by sea.” Id. at 1341. By contrast, Plaintiff here alleges to have

  paid for on-campus instruction and access to campus facilities, which he did not receive

  for approximately half of the spring 2020 semester. The Court finds that Alvarez is

  factually inapposite. 10

           Furthermore, Plaintiff correctly notes that the “‘substantial benefit’ inquiry is merely

  part of the determination of whether the circumstances are such that it would be equitable

  for the defendant to retain the benefit.” (Doc. 41, p. 24). Indeed, in Pensacola & A.R. Co.

  v. Braxton, 16 So. 317, 321 (Fla. 1894)—the sole case cited by Alvarez on this point—

  the court held that “money paid under a mistake of facts cannot be reclaimed, where the

  plaintiff has derived a substantial benefit from the payment . . . [because the] right to

  recovery in such cases turns upon the question as to whether the party receiving the

  money paid by mistake can, in good conscience, retain it.” Id. Therefore, even if Plaintiff

  received a substantial benefit from his payments of tuition and fees, it may still be

  inequitable for Defendant to retain their full value. Because this is a question of fact, the

  matter cannot be decided on a motion to dismiss.

  IV.      CONCLUSION

           On a final note, the Court emphasizes that the issue of liability in this case “has in

  principle nothing to do with fault. It has to do with wealth being in one person’s hands

  when it should be in another person’s.” Florida v. Tenet Healthcare Corp., 420 F. Supp.



  10    Defendant also cites Tikiz Franchising, LLC v. Piddington, No. 17-cv-60552, 2017 WL
        878761, at *6–7 (S.D. Fla. Aug. 1, 2017), which relied on Alvarez to hold that the
        plaintiff derived a substantial benefit from his payment of franchise fees because he
        did in fact receive the franchise. As with Alvarez, the present case is factually
        distinguishable.



                                                 13
Case
Case8:20-cv-01665-KKM-AAS
     6:20-cv-00927-PGB-EJK Document 50-1
                                    49 Filed
                                         Filed
                                             01/14/21
                                               01/19/21Page
                                                        Page1415
                                                               ofof
                                                                 1415
                                                                    PageID
                                                                      PageID
                                                                           1001
                                                                             429




  2d 1288, 1309 (S.D. Fla. 2005) (discussing unjust enrichment). As another Florida court

  addressing a similar motion remarked, “The question is not whether [the university] was

  justified in closing its campus due to an unforeseen pandemic. Rather, the question is

  where that risk (i.e., the financial burden) should be contractually allocated. That is what

  this lawsuit is about.” Rosado v. Barry Univ. Inc., No. 1:20-CV-21813, 2020 WL 6438684,

  at *4 (S.D. Fla. Oct. 30, 2020).

         Furthermore, the Court expresses no opinion on the merits of Plaintiff’s claims at

  this stage—the Court simply holds that those claims were adequately pled. Accordingly,

  it is ORDERED and ADJUDGED that Defendant’s Dispositive Motion to Dismiss the

  Amended Complaint (Doc. 37) is DENIED.

         DONE AND ORDERED in Orlando, Florida on January 14, 2021.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                              14
